NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SUSAN A. GONZALES,                              No.    19-55391

                Plaintiff-Appellant,            D.C. No. 3:19-cv-00241-GPC-KSC

 v.
                                                MEMORANDUM*
GWEN GLEASON ROHRER,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Gonzalo P. Curiel, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      We grant Gonzales’s motion to proceed in forma pauperis.

      Susan A. Gonzales appeals pro se from the district court’s judgment

dismissing her action alleging medical malpractice. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s dismissal for lack of subject


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
matter jurisdiction. Crum v. Circus Circus Enters., 231 F.3d 1129, 1130 (9th Cir.

2000). We affirm.

      The district court properly dismissed Gonzales’s action for lack of subject

matter jurisdiction because Gonzales failed to allege a federal claim or diversity of

citizenship in her complaint. See 28 U.S.C. §§ 1331, 1332(a); Rivet v. Regions

Bank of La., 522 U.S. 470, 475 (1998) (plaintiff must present a federal question on

the face of a properly pleaded complaint).

      We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                           2                                   19-55391